Title: From Thomas Jefferson to William Short, 3 January 1792
From: Jefferson, Thomas
To: Short, William


          
            Jan. 3. 1792.
          
          You are nominated to the Senate Minister resident to the Hague. Thomas Pinckney Minister Plenipotentiary to London. G. Morris Minister Plenipotentiary to France. A party in the Senate against Morris has joined with another party which is against all permanent foreign establishments, and neither being strong enough to carry their point separately, we have been now twelve days in suspense looking for the result, to wit, what compromise they will form together, or whether any. Whatever you may hear otherwise, be assured that no mortal not even of their own body can at this moment guess the result. You shall know it by the first vessel after it is known to me. The vessel by which this goes takes advantage of an opening in the ice this morning in consequence of a rain to go out, and is this moment getting under way, so that I must end here.
          Jan. 10. 1792. 8.aclock A. M. Tho the Senate has been constantly on the subject in my cyphered letter, there is no decision as yet. We have been constantly in expectation that each day would finish it.
        